          Case 1:19-cv-11844-MKV Document 14 Filed 05/12/20 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------------X
 JOSEPH GUGLIELMO, and on behalf himself and
 of all other persons similarly situated,                                  Civil Action No.:
                                                                           1:19-cv-11844
                                             Plaintiff,
                      -against-
                                                                           STIPULATION OF
 CONCEPT2, INC.,                                                           DISMISSAL WITH
                                                                           PREJUDICE
                                             Defendant.
 ----------------------------------------------------------------------X
                 IT IS HEREBY STIPULATED AND AGREED, by and between the parties in

the above-captioned action, through the undersigned counsel, that, whereas no party hereto is an

infant or incompetent person for whom a committee has been appointed and no person not a

party has an interest in the subject matter of the action, in accordance with Rule 41 of the Federal

Rules of Civil Procedure, the action be dismissed with prejudice, with each party to bear its own

fees and costs.

                  IT IS FURTHER STIPULATED AND AGREED, Defendant is committed to

improving the accessibility of its Website: shop.concept2.com. Defendant shall improve the

accessibility of the Website by April 30, 2021 in accordance with Web Content Accessibility

Guidelines (“WCAG”) WCAG 2.0 Levels A and AA.

                  IT IS FURTHER STIPULATED AND AGREED, that, notwithstanding

anything contained herein, the Website shall be permitted to link to websites owned or operated

by others containing Third-Party Content (as defined below) that may not be accessible to

individuals with disabilities. The term “Third-Party Content” refers to web content that is not

developed, owned, or operated by Defendant. The Parties agree Defendant is not responsible for

the accessibility of such Third-Party Content.
            Case 1:19-cv-11844-MKV Document 14 Filed 05/12/20 Page 2 of 2




                 IT IS FURTHER STIPULATED AND AGREED, that notwithstanding

anything contained herein, if the ADA is amended, if the Supreme Court or any U.S. Circuit

Court of Appeals recognizes a standard for website accessibility, or if the DOJ promulgates a

final ADA Title III regulation setting out a website accessibility standard during the term of this

Agreement, Defendant will commence reasonable and necessary efforts to ensure legal

compliance with such standards within the time frames set forth in the law, guidelines, or

regulations.

                 IT IS FURTHER STIPULATED AND AGREED that this Stipulation may be

executed in counterparts and facsimile signatures shall be deemed originals for the purpose of

filing.

Dated: Woodbury, New York                         Dated:    New York, New York

          May 12, 2020                               April 22, 2020

KAUFMAN DOLOWICH & VOLUCK, LLP                   STEIN SAKS, PLLC
Attorneys for Defendant                          Attorneys for Plaintiff

_____________________________________            _____________________________________
Jennifer E. Sherven, Esq.                        David Paul Force, Esq.
135 Crossways Park Drive, Suite 201              285 Passaic Street
Woodbury, New York 11797                         Hackensack, NJ 07601
(516) 681-1100                                   (201) 282-6500

SO ORDERED:
